 

W N

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

MCGREGOR W. SCOTT ; MAY.9.

United States Attorney c APY 2019
QUINN HOCHHALTER EASTER US. Disra
Assistant U.S. Attorney ey STRICT Of COUR
501 I Street, Suite 10-100 . ALE RN,
‘Sacramento, CA 95814 tik

(916) 554-2700
| ‘ | |

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

:19-SW-230-DB
:19-SW-231-DB
> 19-SW-376-AC
:19-SW-377-AC
: 19-SW-350-CKD
:19-SW-448-CKD
> 19-SW-449-CKD
> 19-SW-450-CKD

IN THE MATTER OF THE

APPLICATION OF THE UNITED STATES
OF AMERICA FOR SEARCH WARRANTS
CONCERNING:

A 2014 black Lincoln sedan with
CA license plate 72SM535 and VIN
3LN6L2GK5ER809145;

MIN NNMNNNN

A 2013 brown GMC SUV with CA
license plate DISNYCA and VIN
1GKS2CE09DR239291,;

ORDER
UNSEALING SEARCH
WARRANTS AND SEARCH
USPS Priority Mail Parcel 99470 WARRANT AFFIDAVITS

1036 9930 0043 2071 40;

2304 Quail Meadow Drive,
Modesto, California 95355;

A 2013 gold GMC SUV with CA
license plate DISNYCA and VIN
1GKS2CE0 9DR239291 ;

Ne ee ee ee ee ee ee eee es eee es eee es ee ee

 

 

 

Upon application of the United States of America and good cause
having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned

 

 
 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

matters be, and are, hereby ordered unsealed.

DATED: May 31, 2019 ~
ar

Honf(/DEBORAH L. BARNES |
UNITED STATES MAGISTRATE JUDGE

 

 
